Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2009-7023


                                 JAMES C. GILMOUR,

                                                       Claimant-Appellant,

                                            v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                       Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Claudia Burke, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With her on the brief were Tony West, Assistant Attorney
General, Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director.
Of counsel on the brief were David J. Barrans, Deputy Assistant General Counsel, and
Jamie L. Mueller, Attorney, Office of the General Counsel, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-7023


                               JAMES C. GILMOUR,

                                                           Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                          Respondent-Appellee.


                                   Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           07-0086

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PROST, and MOORE, Circuit Judges.)

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED      November 10, 2009               /s/ Jan Horbaly
                                         Jan Horbaly, Clerk